DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/337,975 filed on 
03/29/2019.

Claims Status
2.	This office action is based upon claims received on 03/29/2019 titled “AMENDMENTS TO THE CLAIMS”, which replace all prior submitted versions of the claims.
-Claims 1-62 are marked as cancelled.
-Claims 63-78 are pending.
-Claims 63-78 are rejected.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application Number: 16/337,975 based upon a 371 of international PCT/SE2016/050997 filed on 10/14/2016.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 03/29/2019, 10/07/2019, 08/17/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections (minor informalities)
6.	Claims 63, 64, 65, 66, 67, 68, 69, 70, 74, 75, 76, 77, 78  are objected to because of the following informalities:
A.	Claim 65, 68 recites the term “so that” in the claim limitation “so that the remaining resources in the first and second parts are used 2Attorney Ref.: 1009-3288 / P50465 US1 according to said default”.
Claim 63, 66, 69, 74 recites the term “should be” in the claim limitation “said indication specifying how the respective measurement resources should be used by the at least one wireless device”.
Claim 64, 67, 70, 75 recites the term “should be” in the claim limitation “wherein the indication specifies that each respective measurement resource should be used for either of”.  
Language that suggests or makes optional/intended use (i.e., so that; “capable of”; adapted to”; “able to”; “can be”; “may be”; “should be”) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04).

B.	Claims 75, 76, 77, 78 are presented as dependent claims dependent on claim 75.  Claim 75 is noted as dependent on itself, creating an improper dependent claim.  Claims 76-78 via dependence to Claim 75 are subject to the same improper dependence.  The examiner interprets this improper dependence of claim 75 on itself as a possible inadvertent error, and for the purpose of examination examiner utilizes the claim structure of parallel method claims 69-73 to interpret claim structure for Claims 74-78.  For the purpose of examination, the Examiner as such presumes Claim 75 is dependent on independent Claim 74, and dependent Claims 76-78 are also dependent on independent Claim 74, utilizing the same presumptive parallel dependency structure of claims 69-73.  The Examiner requires applicant to review the dependent 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

8.	Claims 63, 64, 66, 67, 69, 70, 71, 74, 75, 76  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimbalker et. al.  (US-20160227548-A1) referenced hereafter as “Nimbalker”.

Regarding Claim 63 (New), Nimbalker teaches: A method performed by a network node of a wireless network, for indicating assignment of measurement resources in a predefined region of a resource block transmitted by the network node (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basesation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
the method comprising: identifying at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference (Nimbalker – See FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of basestation to the UE 110, directing the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell cell of the basestation; ¶0026 (lines 20-25) DCI can also contain CSI – IM measurement configuration information; NOTE: CSI-RS requested transmitted to UE served by eNB, directing UE or UE identified being required, to perform measurements of CSI-RS signal, which also may include CSI-IM interference measurements),
assigning to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; NOTE directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe), 
and signalling an indication of the assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources should be used by the at least one wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE where by DCI assigns CSI-RS resources to be measured by UE, and per DCI specified CSI-RS resources and UE measures and sends back CSI on DCI specified resources).  


Regarding Claim 64 (New) Nimbalker teaches: A method according to claim 63, 
furthermore Nimbalker discloses: wherein the indication specifies that each respective measurement resource should be used for either of: channel estimation (Nimbalker - FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS; NOTE: CSI-RS measurement for CSI feedback),
 interference estimation (Nimbalker ¶0026 (lines 20-25): DCI .. contain Channel State Information Interference Measurement (CSI-IM) configuration information for a CSI-IM of the serving cell and a set of resource elements used for determining CSI can be indicated by the CSI-IM configuration information), 
data (Nimbalker FIG.3 &¶0032 (lines 5-7): DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: PDSCH (data) rate matched around CSI-RS resources ) or 
zero-power (Nimbalker – FIG. 3 & ¶0031 (lines 15-16): ZP-CSI-RS (Zero power-CSI-RS) configuration information can be received in a DCI; NOTE Zero power CSI-RS configuration information ).  
 
Regarding Claim 66 (New), Nimbalker teaches: A network node configured to indicate assignment of measurement resources in a predefined region of a resource block transmitted by the network node(Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmist DCI with request to measure CSI- RS resources indicated in a subframe), 
wherein the network node comprises: 
a communication circuit (FIG. 8 & ¶0073-¶0074, ¶0085 – Transceiver 840, ¶0085 modules implemented via a programmed microprocessor or microprocessor, peripheral integrated circuit elements, an application-specific integrated circuit or other integrated circuits, hardware/electronic logic circuits, such as a discrete element circuit etc.); 
and a memory and a processor, wherein the memory stores instructions executable by the processor (Nimbalker – FIG. 8 ¶0073 – Controller and memory with operation software) 
(NOTE: See the Rejection of Claim 63, -  Claim 66 recites similar or parallel features to claim 63, and Claim 66 is the accompanying network node to the method performed by Claim 63. The rationale behind the rejection of claim63 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims)
whereby the network node is configured to: 
identify at least one wireless device that is required to perform measurements on signals transmitted by the network node and/or measurements of interference (Nimbalker – See FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of basestation to the UE 110, directing the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell cell of the basestation; ¶0026 (lines 20-25) DCI can also contain CSI – IM measurement configuration information; NOTE: CSI-RS requested transmitted to UE served by eNB, directing UE or UE identified being required, to perform measurements of CSI-RS signal, which also may include CSI-IM interference measurements), 
assign to the at least one identified wireless device usage of the measurement resources in the predefined region (Nimbalker – See FIG. 2 & ¶0023 (lines 4-8) Step 220 - The CSI request directs the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell .. whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; NOTE: directs UE to measure  CSI-RS using the resources for aperiodic CSI-RS identified in a specific subframe), 
and signal an indication of the assigned usage of the measurement resources to the at least one wireless device, said indication specifying how the respective measurement resources should be used by the at least one wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE where by DCI assigns CSI-RS resources to be measured by UE, and per DCI specified CSI-RS resources and UE measures and sends back CSI on DCI specified resources).  

Regarding Claim 67 (New) Nimbalker teaches: A network node according to claim 66, 
furthermore Nimbalker discloses: wherein the indication specifies that each respective measurement resource should be used for either of: channel estimation, interference estimation, data or zero-power (See the Rejection of Claim 64 -  Claim 67 recites similar or parallel features to claim 64. The rationale behind the rejection of claim 64 applies similarly to this claim).

Regarding Claim 69 (New) Nimbalker teaches: A method performed by a wireless device, for handling assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
the method comprising: receiving from the network node an indication of usage of measurement resources in the predefined region, said indication specifying how the respective measurement resources should be used by the wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE which UE receives at Step 220, whereby DCI assigns CSI-RS resources (measurement resources) to be measured by UE in a predefined subframe, which UE ascertains, and per DCI specified CSI-RS resources determined by UE at step 250, and UE measures CSI-RS resources and sends back CSI on DCI specified resources – or CSI-RS resource indicated to usage of measurement to report CSI ), 
determining the measurement resources based on the received indication (Nimbalker - FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; NOTE determine CSI-RS resources to be measured), 
and using the determined measurement resources as specified by the received indication of usage (Nimbalker – FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; UE uses CSI-RS resources indicated to measure CSI and send CSI to basestation).  

Regarding Claim 70 (New) Nimbalker teaches: A method according to claim 69, 
furthermore Nimbalker discloses: wherein the received indication specifies that each respective measurement resource should be used for either of: channel estimation (Nimbalker - FIG. 2 & ¶0023 (lines 1-6) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS; NOTE: CSI-RS measurement for CSI feedback), 
interference estimation (Nimbalker ¶0026 (lines 20-25): DCI .. contain Channel State Information Interference Measurement (CSI-IM) configuration information for a CSI-IM of the serving cell and a set of resource elements used for determining CSI can be indicated by the CSI-IM configuration information), 
data (Nimbalker FIG.3 &¶0032 (lines 5-7): DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: PDSCH (data) rate matched around CSI-RS resources ) or 
zero-power (Nimbalker – FIG. 3 & ¶0031 (lines 15-16): ZP-CSI-RS (Zero power-CSI-RS) configuration information can be received in a DCI; NOTE Zero power CSI-RS configuration information ). 

Regarding Claim 71 (New),  Nimbalker teaches: A method according to claim 69, 
furthermore Nimbalker discloses: wherein the received indication comprises a mapping to individual resource elements in the predefined region (Nimbalker – FIG 32 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS.). 

Regarding Claim 74 (New), Nimbalker teaches: A wireless device configured to handle assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network (Nimbalker – See FIG. 2, eNB 120 ¶ 0023 (Lines 1-8) Basestation/eNB that transmit DCI with request to measure CSI- RS resources indicated in a subframe), 
(NOTE: See the Rejection of Claim 69, -  Claim 74 recites similar or parallel features to claim 69, and Claim 74 is the accompanying wireless device to the method performed by Claim 69. The rationale behind the rejection of claim 69 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein the wireless device comprises: 
a communication circuit (Nimbalker - FIG. 7 & ¶0068-¶0072– Transceiver 750 - a transmitter and/or a receiver; ¶0085  modules implemented via a programmed microprocessor or microprocessor, peripheral integrated circuit elements, an application-specific integrated circuit or other integrated circuits, hardware/electronic logic circuits, such as a discrete element circuit etc.  ); 
and a memory and a processor, wherein the memory stores instructions executable by the processor (Nimbalker – FIG. 7 &  ¶0068-¶0070– 720 controller, 770 memory; Software stored on memory)
 whereby the wireless device is configured to: 
receive from the network node an indication of usage of measurement resources in the predefined region, said indication specifying how the respective measurement resources should be used by the wireless device (Nimbalker – See FIG. 2 & ¶0023 (lines 1-8) Step 220 base station 120 transmits DCI containing a CSI request on a physical control channel in a subframe to the UE 110 to direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS… whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell; FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; NOTE: DCI signals CSI request to UE which UE receives at Step 220, whereby DCI assigns CSI-RS resources (measurement resources) to be measured by UE in a predefined subframe, which UE ascertains, and per DCI specified CSI-RS resources determined by UE at step 250, and UE measures CSI-RS resources and sends back CSI on DCI specified resources – or CSI-RS resource indicated to usage of measurement to report CSI ), 
determine the measurement resources based on the received indication (Nimbalker - FIG. 2 & ¶0028: Step 230 – UE ascertains CSI-RS resources based on DCI information for UE to measure requested CSI; NOTE determine CSI-RS resources to be measured), 
and use the determined measurement resources as specified by the received indication of usage (Nimbalker – FIG.2 & ¶0025, ¶0029: In response to CSI-RS sent on step 240, UE at 250 determines CSI, and basestation receives CSI from UE in step 260; UE uses CSI-RS resources indicated to measure CSI and send CSI to basestation). 
 
NOTE: See Claim Objection pertaining to Claim 75.  Examiner presumes Claim 75 is dependent on Claim 74.
Regarding Claim 75. (New) Nimbalker teaches:  A wireless device according to claim 75, 
furthermore Nimbalker discloses: wherein the received indication specifies that each respective measurement resource should be used for either of: channel estimation, interference estimation, data or zero-power (See the Rejection of Claim 70 -  Claim 75 recites similar or parallel features to claim 70. The rationale behind the rejection of claim 70 applies similarly to this claim).

NOTE: See Claim Objection pertaining to Claim 76.  Examiner presumes Claim 76 is dependent on Claim 74.
Regarding Claim 76 (New) Nimbalker teaches:  A wireless device according to claim 75, 
furthermore Nimbalker discloses: wherein the received indication comprises a mapping to individual resource elements in the predefined region (See the Rejection of Claim 71 -  Claim 76 recites similar or parallel features to claim 71. The rationale behind the rejection of claim 71 applies similarly to this claim).  
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 65, 68, 72, 73, 77, 78 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of WEI et. al (US-20190089436-A1) referenced hereafter as "WEI".

Regarding Claim 65 (New) Nimbalker teaches:  A method according to claim 63, 
 wherein a first part of the predefined region is assigned for data by predefined default and a second part of the predefined region is zero-power by predefined default (Nimbalker – FIG 32 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS; FIG.3 &¶0032 (lines 5-7) : DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: When Rate matched DCI indication for CSI-RS has RE in the identified subframe assigned to data (first part) rate matched around RE assigned to CSI-RS (second part),
Nimbalker does not appear to explicitly disclose or strongly suggest: and the indication indicates measurement resources partly covering both the first and second parts so that the remaining resources in the first and second parts are used according to said default.
WEI discloses: and the indication indicates measurement resources partly covering both the first and second parts so that the remaining resources in the first and second parts are used according to said default (WEI – FIG. 5, FIG. 10, & ¶0076 (lines 1-13) discloses a dynamic CSI – RS resource indication via DCI where CSI resources are activated/deactivated dynamically;  ¶0079 (lines 1-14) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states (Note: a predefined set or a bitmap that indicates one or more four-RE patterns or dynamic states for CSI-RS); ¶0082 (lines 3-9) a UE may be indicated with more than one dynamic CSI-RS configuration by the DCI, for which some are used for CSI reporting and others used for rate matching assumption and the deactivated dynamic NZP CSI-RS resources, there would be no rate matching, thus, the resources can be reused for PDSCH; NOTE: Bit map that includes rate matched ZP-CSI-RS or where CSI-RS resources (second part) are rate matched with PDSCH (first part) and assigned via bitmaps, and for resources where CSI-RS (second part) deactivated, PDSCH are carried on the deactivated CSI-RS resources (partly covering both first and second parts), while from predefined set of CSI-RS resources the activated CSI-RS and rate matched PDSCH resources continue to carry default assignments for CSI-RS and PDSCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).

Regarding Claim 68 (New) Nimbalker teaches:A network node according to claim 66,
(NOTE: See the Rejection of Claim 65, combining the disclosures of Nimbalker and WEI -  Claim 68 recites similar or parallel features to claim 65. The rationale behind the rejection of claim 65 applies similarly to this claim)
Nimbalker in view of WEI discloses: wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the indication indicates measurement resources partly covering both the first and second parts so that the remaining resources in the first and second parts are used according to said default (NOTE: See the Rejection of Claim 65, combining the disclosures of Nimbalker and WEI -  Claim 68 recites similar or parallel features to claim 65. The rationale behind the rejection of claim 65 applies similarly to this claim).  

Regarding Claim 72 (New), Nimbalker teaches: A method according to claim 69, 
 wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default (Nimbalker – FIG 32 & ¶0031 (lines 6-10): The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS; FIG.3 &¶0032 (lines 5-7) : DCI can include a field that indicates the ZP-CSI-RS configuration based on which PDSCH is rate-matched in the subframe; NOTE: When Rate matched DCI indication for CSI-RS has RE in the identified subframe assigned to data (first part) rate matched around RE assigned to CSI-RS (second part), 
Nimbalker does not appear to explicitly disclose or strongly suggest:and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device uses the remaining resources in the first and second parts according to said default.
WEI discloses: and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device uses the remaining resources in the first and second parts according to said default (WEI – FIG. 5, FIG. 10, & ¶0076 (lines 1-13) discloses a dynamic CSI – RS resource indication via DCI where CSI resources are activated/deactivated dynamically;  ¶0079 (lines 1-14) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states (Note: a predefined set or a bitmap that indicates one or more four-RE patterns or dynamic states for CSI-RS); ¶0082 (lines 3-9) a UE may be indicated with more than one dynamic CSI-RS configuration by the DCI, for which some are used for CSI reporting and others used for rate matching assumption and the deactivated dynamic NZP CSI-RS resources, there would be no rate matching, thus, the resources can he reused for PDSCH; NOTE: Bit map that includes rate matched ZP-CSI-RS or where CSI-RS resources (second part) are rate matched with PDSCH (first part) and assigned via bitmaps, and for resources where CSI-RS (second part) deactivated, PDSCH are carried on the deactivated CSI-RS resources (partly covering both first and second parts), while from predefined set of CSI-RS resources the activated CSI-RS and rate matched PDSCH resources continue to carry default assignments for CSI-RS and PDSCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).
 
Regarding Claim 73 (New), Nimbalker teaches:  A method according to claim 69, 
Nimbalker does not appear to explicitly disclose or strongly suggest: wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region.
WEI discloses: wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region (WEI –¶0073 (lines 3-15) dynamic CSI-RS resources are configured for a given UE where CSI-RS resources are associated with a CSI process, and four triggering states (e.g., 00, 01, 10, and 11), are supported by the CSI-RS activation/deactivation signal PDCCH, EPDCCH, where the trigger as tabulated (see table 1) triggers different CSI-RS configuration; ¶0079 (lines) up to four ZP CSI-RS configurations including a number of ZP CSI-RS resources sharing a common subframe configured and a ZP resource configuration list may include a bitmap that indicates one or more four-RE patterns for transmission, and furthermore 2-bit field in DCI format 2D indicates one of the four rate matching states; NOTE: DCI indication indicates a trigger for activation or deactivation of one out of four CSI-RS configuration 00, 01, 10, and 11 – a table of CSI-RS configurations each of which can be a bit map of RE assignments).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nimbalker with teachings of WEI, since it improves trunking efficiency by enabling pooling of CSI-RS resources for UE specific beamformed CSI-RS so that an eNB can freely choose and transmit one configuration out of multiple CSI-RS configurations for CSI reporting (WEI  – ¶0060).

NOTE: See Claim Objection pertaining to Claim 77.  Examiner presumes Claim 77 is dependent on Claim 74.
Regarding Claim 77 (New) Nimbalker teaches: A wireless device according to claim 75, 
(NOTE: See the Rejection of Claim 72, combining the disclosures of Nimbalker and WEI -  Claim 77 recites similar or parallel features to claim 72. The rationale behind the rejection of claim 72 applies similarly to this claim),
Nimbalker in view of WEI discloses: wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero- power by predefined default, and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device is configured to use the remaining resources in the first and second parts according to said default (NOTE: See the Rejection of Claim 72, combining the disclosures of Nimbalker and WEI -  Claim 77 recites similar or parallel features to claim 72. The rationale behind the rejection of claim 72 applies similarly to this claim). 
 
NOTE: See Claim Objection pertaining to Claim 78.  Examiner presumes Claim 78 is dependent on Claim 74.
Regarding Claim 78. (New) Nimbalker teaches:  A wireless device according to claim 75, 
(NOTE: See the Rejection of Claim 73, combining the disclosures of Nimbalker and WEI -  Claim 78 recites similar or parallel features to claim 73. The rationale behind the rejection of claim 73 applies similarly to this claim)
Nimbalker in view of WEI discloses: wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region (NOTE: See the Rejection of Claim 73, combining the disclosures of Nimbalker and WEI -  Claim 78 recites similar or parallel features to claim 73. The rationale behind the rejection of claim 73 applies similarly to this claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        April 02, 2021




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414